The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pgs.6-9, filed 24 August 2022, with respect to the previous rejection of previously presented claims 1 and 8 have been fully considered and are persuasive. Specifically, the examiner agrees that the amended limitation “when the operation mode is the adjustable mode, detecting the input parameters of the power supply in real time, determining real-time operating parameters of the direct current electrical device according to the input parameters, and controlling the operation of the direct current electrical device according to the real-time operating parameters, and when the operation mode is the fixed mode, determining the operating parameters of the direct current electrical device as common operating parameters of the direct current electrical device according to the input parameters of the power supply, and controlling the operation of the direct current electrical device according to the common operating parameters” is not clearly disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849